DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“at least one exhaust gas post-treatment unit” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 2-11 and 13-14 are objected to because of the following informalities:  
Claim 11 recites the limitation "exhaust gas management system" in line 6 which should be changed to --an exhaust gas management system--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 5, 7-11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0226943 to Bramson in view of EP 3085943 to Bayerische Motoren Werke AG (Bayerische). (Machine translation provided by applicant has been used).

Regarding claim 11, Bramson discloses a propulsion system (engine, figs. 3-6) comprising:
a naturally aspirated gasoline internal combustion engine comprising an air intake manifold (figs. 3-6; [33], [36], [38]-[40]); an exhaust manifold (48, figs. 3-6 [33], [36], [38]-[40]); and an engine block (302, fig. 3) for housing one or combustion chambers (cylinders 30, fig. 3; and 
an exhaust gas management system comprising: 

a first end (upstream of 71, figs. 3-6, exhaust pipe is connected to exhaust manifold) connectable to an exhaust manifold (figs. 3-6) of an internal combustion engine (figs. 3-6; [17], [33], [36], [38]-[40]), 
a second end (downstream of 72, figs. 3-6) open to the atmosphere; 
a heat recovery module (figs. 3-6; [33], [36], [38]-[40]) adjacent to the second end of the exhaust duct, the heat recovery module comprising: 
a heat exchanger (figs. 3-6; [33], [36], [38]-[40]) in bypass configuration with the exhaust duct having a first end and a second end (EGHR line 141, figs. 3-6; [33], [36], [38]-[40]), 
wherein the heat exchanger has a first inlet/outlet port (at the inlet of 141, figs. 3-6) and a second outlet/inlet ports (at the outlet of 141, figs. 3-6; [33], [36], [38]-[40]) wherein the first inlet/outlet port is the port closest to the first end of the exhaust duct and the second inlet/outlet port is the port closest to the second end of the exhaust duct (figs. 3-6); 
a bypass valve (143, figs. 3-6; [33], [36], [38]-[40]) with at least two end positions including; a first end position which establishes the passage of the exhaust gas through the heat exchanger (to 141, figs. 3-6; [33], [36], [38]-[40]), and a second end position which establishes the passage of the exhaust gas through the exhaust duct (from 71 straight to 72, figs. 3-6); 
a recirculated exhaust gas recirculation duct (140, figs. 3-6; [33], [36], [38]-[40]), connectable to an air intake manifold (figs. 3-6) of the internal combustion engine, 
wherein, in the operating mode, the recirculation duct establishes a fluid communication between an outlet (figs. 3-6; [33], [36], [38]-[40])) of the heat exchanger of the heat recovery module and the air intake manifold (304, figs. 3-6; EGR connects to the intake manifold); and 

Wherein: 
the exhaust gas recirculation duct is connected to the intake manifold (304, figs. 3-6; [33], [36], [38]-[40]), 
the first end of the exhaust duct is connected to the exhaust manifold (figs. 3-6).  
However, Bramson does not explicitly disclose that the valve for regulating the recirculated exhaust gas flow is integrated in the engine block.  
However, Bayerische discloses that the valve for regulating the recirculated exhaust gas flow is integrated in the engine block ([10]-[13]).  
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to apply teachings of Bayerische with the device of Bramson and have the valve for regulating the recirculated exhaust gas flow integrated in the engine block as taught by Bayerische so to achieve a very compact structure that does not require external hoses or pipes ([10]-[13]; Bayerische).

Regarding claim 2, Bramson combined with Bayerische discloses the system according to claim 11, wherein the system further comprises at least one exhaust gas post-treatment unit (71, fig. 6; [27]; Bramson) in the exhaust duct, located between a first end of said exhaust duct and the heat recovery module.  



Regarding claim 7, Bramson combined with Bayerische discloses the system according to claim 11, wherein the bypass valve is located on the side of the second inlet/outlet port of the heat exchanger (figs. 3-6; Bramson).  

Regarding claim 8, Bramson combined with Bayerische discloses the system according to claim 11, wherein either the recirculation duct or the recirculated gas flow management valve has a first attachment interface configured for being coupled to either an engine block or to an air intake manifold of the engine block (EGR line 140 is connected to the intake manifold 304. The attachment interface is the place where they connect; Bramson).  

Regarding claim 9, Bramson combined with Bayerische discloses the system according to claim 11, wherein the recirculation duct comprises a second attachment interface for attachment to the heat recovery module (where EGR line 140 connects to bypass line 141, figs. 3-6; Bramson).  

Regarding claim 10, Bramson combined with Bayerische discloses the system according to claim 11, wherein the recirculation duct is connected to the valve by means of a screwed attachment ([25]; Bayerische).  



Regarding claim 14, Bramson combined with Bayerische discloses the system according to claims 11, wherein the entry of recirculated exhaust gas into the air intake manifold of the internal combustion engine is by means of a distribution rail (44, figs. 3-6; [23] ; Bramson) for individually and homogeneously feeding each of the combustion chambers of the internal combustion engine.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bramson combined with Bayerische as applied to claims 2, and 11 above, respectively, and further in view of US 2018/0147933 to Fukami et al (Fukami).
Regarding claim 3, Bramson combined with Bayerische discloses the system according to claim 2, but does not explicitly disclose that the system further comprises a first deformable element in the exhaust duct, the first deformable element being located between the at least one exhaust gas post-treatment unit and the heat recovery module.  
However, Fukami discloses an exhaust heat recovery device (fig. 3) that comprises a first deformable element (21, fig. 3; [40]) in the exhaust duct (7, fig. 3), the first deformable element being located between the at least one exhaust gas post-treatment unit (8, fig. 3; [40])) and the heat recovery module (100, fig. 3; [40]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to add the first deformable element of Fukami with the device of Bramson combined with Bayerische so as to provide an exhaust heat 

Regarding claim 4, Bramson combined with Bayerische discloses the system according to claim 11, but does not explicitly disclose that the recirculation duct comprises a second deformable element.  
However, Fukami discloses pipes (13 and 14, fig. 3) that have elasticity and include flexible hoses (19, 20, fig. 3; [19]-[21], [41]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use a second deformable element (elastic pipe or flexible hose) for a part of the recirculation duct for the advantage of absorbing the relative displacement ([41], Fukami).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bramson combined with Bayerische as applied to claim 11 above, and further in view of US 2014/0109884 to Hornback et al (Hornback).
Regarding claim 6, Bramson combined with Bayerische discloses the system according to claim 11, but does not explicitly disclose that the bypass valve is located on the side of the first inlet/outlet port of the heat exchanger.  
However, Hornback discloses that the bypass valve (222, fig. 4; [23]) is located on the side of the first inlet/outlet port of the heat exchanger (See fig. 4; [23]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to apply teachings of Hornback with the device of Bramson combined with Bayerische have the bypass valve located on the side of the first .

Response to Arguments
Applicant's arguments filed 12/20/201 have been fully considered but they are not persuasive.
Applicant argues that “the system of amended claim [1]11 is characterized by means of a configuration in which the exhaust gas regulation valve is integrated in the manifold and, therefore, in the engine block and located at the outlet, which provides a much more quick response of the regulation of the gas flow” and that “a circulation of the gas flow as disclosed in Bayerische provides a slow flow of the gas through the cooler, the exhaust gas flow slowly arriving to the engine block in order to fulfil the desired circuit. Applicant respectfully submits that this is not equivalent to the system disclosed in amended claim 11.” However, the office respectfully disagrees. First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “in the engine block and located at the outlet, which provides a much more quick response of the regulation of the gas flow”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Secondly, Bayerische discloses integrating a valve onto the cylinder head. This teaching when applied to Bramson will result in the EGR valve of Bramson to be integrated into the cylinder head. This clearly reads on the claim limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.S/Examiner, Art Unit 3746              

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746